IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,811


                      EX PARTE CONNER LYNNE TROUTT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. F44069 IN THE 249TH DISTRICT COURT
                              FROM JOHNSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and was sentenced to forty years’ imprisonment. The Tenth Court of Appeals affirmed his conviction

and sentence in an unpublished opinion. Troutt v. State, No. 10-10-00422-CR (Tex. App. – Waco

del. Jul. 6, 2011).

        Applicant contends his appellate counsel rendered ineffective assistance because counsel

failed to timely file a Petition for Discretionary Review after informing Applicant he would do so.

In an affidavit supplied in response to the claim, appellate counsel admits the error. Based on
                                                                                                      2

counsel’s affidavit, it appears Applicant is entitled to relief. Ex parte Wilson, 956 S.W.2d 25 (Tex.

Crim. App. 1997).

       We hold, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Tenth Court of Appeals in Cause No. 10-10-00422-

CR that affirmed his conviction in Cause No. F44069 from the 249th District Court of Johnson

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues. The remaining claims in Applicant’s writ application

are dismissed without prejudice. See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App.1997).



Delivered: June 6, 2012
Do not publish